Section 5611-2, General Code, relating to appeals to this court from decisions of the Board of Tax Appeals, reads in part as follows:
"Such appeals shall be taken within thirty days after the date of the entry of the decision of the Board of Tax Appeals on the journal of its proceedings, as provided by Section 5611-1 of the General Code of Ohio, by the filing by appellant of a notice of appeal with the Supreme Court of Ohio and with the Board of Tax Appeals. Such notice of appeal shall set forth the decision of the Board of Tax Appeals appealed from and the errors therein complained of. * * *" *Page 343 
The notice of appeal filed in the present proceeding on October 21, 1944, sets forth the entry of July 10, 1944, as the decision of the Board of Tax Appeals from which an appeal is taken.
The notice of appeal not having been filed within thirty days after the date of the entry of the Board of Tax Appeals, as required by Section 5611-2, General Code, the present appeal is dismissed.
Appeal dismissed.
WEYGANDT, C.J., ZIMMERMAN, TURNER and MATTHIAS, JJ., concur.